     Case 2:20-cv-09518-SB-JEM Document 32 Filed 01/25/21 Page 1 of 6 Page ID #:847




 1    Sam Kim [SBN 258467]
      Yoonis Han [SBN 256151]
 2    VERUM LAW GROUP, APC
 3    841 Apollo Street, Suite 340
      El Segundo, CA 90245
 4
      Telephone: (424) 320-2000
 5    Facsimile: (424) 221-5010
 6    skim@verumlg.com

 7    Attorneys for Plaintiff OSCAR LANDAVERDE and all other similarly situated
      persons
 8
      ****Additional Counsel Listed on Page 2
 9
10                           UNITED STATES DISTRICT COURT
11
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
   ADONAY MUNOZ and OSCAR                  Case No. 2:20-CV-09518-SB-(JEMx)
13 LANDAVERDE, on behalf of
14 themselves and all others similarly     JOINT STIPULATION OF
15 situated                                VOLUNTARY DISMISSAL OF CASE

16                   Plaintiffs,           Judge: Hon. Stanley Blumenfeld, Jr.
17                                         Department: 6C
               v.
18                                         Action Filed: July 17, 2017
19                                         Action Removed: October 16, 2020
     EXPRESSWAY DELIVERIES,                Trial Date: None
20
     INC., a California corporation;
21   RAPID EXPRESSWAY
22   DELIVERIES, INC., a California
     corporation; JASON MOLINO, an
23   individual; RICHARD MOLINO;
24   and DOES 1-20, inclusive,
25
26                  Defendants.
27
28


            JOINT STIPULATION OF VOLUNTARY DISMISSAL OF CASE
                                    1
     Case 2:20-cv-09518-SB-JEM Document 32 Filed 01/25/21 Page 2 of 6 Page ID #:848




1     Anthony Choe [SBN 259129]
      LAW OFFICES OF ANTHONY CHOE
2     3700 Wilshire Boulevard, Ste 260
3     Los Angeles, CA 90010
      Telephone: (213) 788-4448
4
      Facsimile: (213) 788-4450
5
6     Attorneys for Plaintiff OSCAR LANDAVERDE and all other similarly situated
      persons
7
8     Kevin Mahoney (SBN: 235367)
      George B. Singer (SBN: 187185)
9     MAHONEY LAW GROUP, APC
10    249 E. Ocean Blvd., Ste. 814
      Long Beach, CA 90802
11
      Telephone: (562) 590-5550
12    Facsimile: (562) 590-8400
13
      Attorneys for Plaintiff ADONAY MUNOZ, individually and on behalf of all
14    others similarly situated
15
      Shaun J. Voigt [SBN 265721]
16
      FISHER & PHILLIPS, LLP
17    444 South Flower Street, Suite 1500
18    Los Angeles, CA 900071
      Telephone: (213) 330-4486
19    svoigt@fisherphillips.com
20
      Attorneys for Defendants EXPRESSWAY DELIVERIES, INC., RAPID
21    EXPRESSWAY DELIVERIES, INC., JASON MOLINO AND RICHARD
22    MOLINO
23
24
25
26
27
28


            JOINT STIPULATION OF VOLUNTARY DISMISSAL OF CASE
                                    2
     Case 2:20-cv-09518-SB-JEM Document 32 Filed 01/25/21 Page 3 of 6 Page ID #:849




1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs
2     OSCAR LANDAVERDE and ADONAY MUNOZ (hereinafter “Plaintiffs”), and
3     Defendants EXPRESSWAY DELIVERIES, INC., RAPID EXPRESSWAY
4     DELIVERIES, INC., JASON MOLINO AND RICHARD MOLINO (hereinafter
5     “Defendants”) (collectively, “Parties”) hereby enter into this joint stipulation of
6
      voluntary dismissal of case based on the following facts (“Stipulation”):
7
         1. Plaintiffs and Defendants have entered into a confidential individual (non-
8
            class) settlement providing for the payment of certain sums by Defendants
9
            to Plaintiff;
10
         2. Upon payment of the sums owing by Defendants to Plaintiffs,
11
               a. Plaintiffs agree to voluntary dismissal with prejudice of any and all
12
                   purported individual claims belonging to Plaintiffs against
13
14                 Defendants;

15             b. Plaintiffs agree to the voluntary dismissal without prejudice of all

16                 purported class claims of Plaintiffs against Defendants;
17       3. This dismissal is without an award of attorneys’ fees, interest, or costs to any
18          party as between Plaintiffs and Defendants, as each side will be their own
19          attorneys’ fees and costs.
20
21    Dated: January 20, 2021                  VERUM LAW GROUP, APC
22
23                                            By:         /s/ Sam Kim
                                                          Sam Kim
24                                                        Yoonis Han
25                                                  Attorneys for Plaintiff OSCAR
                                                    LANDAVERDE and all other
26
                                                    similarly situated persons
27
28


            JOINT STIPULATION OF VOLUNTARY DISMISSAL OF CASE
                                    3
     Case 2:20-cv-09518-SB-JEM Document 32 Filed 01/25/21 Page 4 of 6 Page ID #:850




1
2
3     Dated: January 20, 2021             MAHONEY LAW GROUP, P.C.
4
5                                        By:          /s/ Kevin Mahoney
                                                      Kevin Mahoney
6                                                     George Singer
7                                              Attorneys for Plaintiff ADONAY
                                               MUNOZ and all other similarly
8
                                               situated persons
9
10    Dated: January 20, 2021             FISHER & PHILLIPS LLP
11
12
13                                       By:         /s/ Shaun J. Voigt
                                                     Shaun J. Voigt
14                                             Attorney for Defendants
15                                             EXPRESSWAY DELIVERIES,
                                               INC., RAPID EXPRESSWAY
16                                             DELIVERIES, INC., JASON
17                                             MOLINO AND RICHARD
                                               MOLINO
18
19
20
21
22
23
24
25
26
27
28


            JOINT STIPULATION OF VOLUNTARY DISMISSAL OF CASE
                                    4
Case 2:20-cv-09518-SB-JEM Document 32 Filed 01/25/21 Page 5 of 6 Page ID #:851



 1                                 PROOF OF SERVICE
 2               STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
             Landaverde v. Expressway Deliveries Inc., 2:20-CV-09518-SB-(JEMx)
 3

 4       I am employed in the County of Los Angeles, State of California. I am over
   the age of eighteen years and not a party to the within action; my business address is
 5 841 Apollo Street, Suite 340, El Segundo, California 90245.

 6
     On the date below, I served the foregoing document(s), described as JOINT
 7 STIPULATION OF VOLUNTARY DISMISSAL OF CASE, on each of the

 8 interested parties in this action by placing  the original  a true copy thereof
     enclosed in sealed envelopes addressed as follows (or as addressed on the attached
 9 mailing list):

10
     Attorneys for Defendant(s)                      Attorneys for Plaintiff
11 EXPRESSWAY DELIVERIES, INC                        ADONAY MUNOZ
12 Shaun Voigt, (svoigt@fisherphillips.com)          Kevin Mahoney,
     Fisher & Phillips LLP                           (kmahoney@mahoney-law.net)
13 444 South Flower Street, Suite 1500               George Singer,
14 Los Angeles, CA 90071                             (gsinger@mahoney-law.net)
     Phone: (213) 330-4500                           Mahoney Law Group, APC
15 Fax: (213) 330-4501                               249 East Ocean Boulevard, Suite 814
16                                                   Long Beach, CA 90802
     Attorneys for Plaintiff
17 OSCAR LANDAVERDE

18 Anthony Choe, (anthony@choelawfirm.com)
   Law Offices of Anthony Choe
19
   3700 Wilshire Boulevard, Suite 260
20 Los Angeles, CA 90010
   Phone: (213) 788-4448
21
   Fax: (213) 788-4450
22

23
           BY MAIL: By placing the envelope for collection and mailing following our
24         ordinary business practices. I am readily familiar with firm’s practice of
25         collection and processing correspondence for mailing. Under that practice it
           would be deposited with U.S. postal service on that same day with postage
26         thereon fully prepaid.
27

28


                                        PROOF OF SERVICE
Case 2:20-cv-09518-SB-JEM Document 32 Filed 01/25/21 Page 6 of 6 Page ID #:852



 1   I declare under penalty of perjury under the laws of the State of California that
 2 the foregoing is true and correct. Executed on January 21, 2021, at El Segundo,
   California.
 3

 4                                          _____________________

 5                                               Carla Flores
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        PROOF OF SERVICE
